Name: 2012/336/EU: Commission Implementing Decision of 22Ã June 2012 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2012) 3838)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  agricultural policy; NA;  economic geography;  regions and regional policy;  EU finance;  European Union law
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/83 COMMISSION IMPLEMENTING DECISION of 22 June 2012 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2012) 3838) (only the Danish, Dutch, English, Estonian, French, German, Greek, Italian, Polish, Portuguese, Romanian, Slovenian and Spanish texts are authentic) (2012/336/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 1 February 2012 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 22 June 2012. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX BUDGET ITEM: 6701 MS Measure Financial year Reason Type % Currency Amount Deductions Financial impact DE Clearance of accounts 2008 overpayments in the EAGF IACS population ONE-OFF EUR 59 318,36 0,00 59 318,36 Total DE EUR 59 318,36 0,00 59 318,36 DK Other Direct Aid  Bovines 2007 non-application of sanctions regarding potentially eligible animals ONE-OFF EUR 67 797,32 0,00 67 797,32 DK Other Direct Aid  Bovines 2008 non-application of sanctions regarding potentially eligible animals ONE-OFF EUR 48 411,25 0,00 48 411,25 Total DK EUR  116 208,57 0,00  116 208,57 ES Rural Development EAGGF (2000-2006)  Area related measures 2006 deficiencies in the on-the-spot checks, in the measurement of agricultural parcels, in application of Good Farming Practices in the measure of agri-environment FLAT RATE 5,00 % EUR  350 224,00 0,00  350 224,00 ES Rural Development EAGGF (2000-2006)  Area related measures 2006 insufficient random selection, deficiencies in the on the spot checks, in the measurement of agricultural parcels, in application of Good Farming Practices in the measure of less-favoured areas FLAT RATE 5,00 % EUR  710 805,00 0,00  710 805,00 ES Wine plantation of vine without the (re-)plantation rights ONE-OFF EUR  131 300 920,00 0,00  131 300 920,00 Total ES EUR  132 361 949,00 0,00  132 361 949,00 FR Other Direct Aid  Bovines 2005 shortcomings in the verification of the eligibility conditions, non-application of penalties, unsatisfactory checking of the movements, deficiencies in the application of notion of obvious error and in the acces to BDNI for slaughterhouses FLAT RATE 2,00 % EUR 17 088 517,03 0,00 17 088 517,03 FR Other Direct Aid  Bovines 2005 shortcomings in the verification of the eligibility conditions, non-application of penalties, unsatisfactory checking of the movements, deficiencies in the application of notion of obvious error and in the acces to BDNI for slaughterhouses ONE-OFF EUR 12 394 594,82 0,00 12 394 594,82 FR Other Direct Aid  Bovines 2006 shortcomings in the verification of the eligibility conditions, non-application of penalties, unsatisfactory checking of the movements, deficiencies in the application of notion of obvious error and in the acces to BDNI for slaughterhouses FLAT RATE 2,00 % EUR 16 233 350,64 0,00 16 233 350,64 FR Other Direct Aid  Bovines 2006 shortcomings in the verification of the eligibility conditions, non-application of penalties, unsatisfactory checking of the movements, deficiencies in the application of notion of obvious error and in the acces to BDNI for slaughterhouses ONE-OFF EUR 8 732 969,42 0,00 8 732 969,42 FR Other Direct Aid  Bovines 2007 shortcomings in the verification of the eligibility conditions, non-application of penalties, unsatisfactory checking of the movements, deficiencies in the application of notion of obvious error and in the acces to BDNI for slaughterhouses FLAT RATE 2,00 % EUR 3 367 782,68 0,00 3 367 782,68 FR Other Direct Aid  Bovines 2007 shortcomings in the verification of the eligibility conditions, non-application of penalties, unsatisfactory checking of the movements, deficiencies in the application of notion of obvious error and in the acces to BDNI for slaughterhouses ONE-OFF EUR 5 102 086,06 0,00 5 102 086,06 Total FR EUR 62 919 300,65 0,00 62 919 300,65 GB Meat Premiums  Bovines 2004 no sanctions applied in case of non-compliance related to claimed above quota ONE-OFF GBP 15 517,23 0,00 15 517,23 GB Meat Premiums  Ewe and Goats 2004 payments to claimants with less than 10 quota rights ONE-OFF GBP 10 647,81 0,00 10 647,81 GB Meat Premiums  Bovines 2005 no sanctions applied in case of non-compliance related to claimed above quota ONE-OFF GBP 6 790,67 0,00 6 790,67 GB Meat Premiums  Ewe and Goats 2005 payments to claimants with less than 10 quota rights ONE-OFF GBP 3 492,44 0,00 3 492,44 GB Meat Premiums  Ewe and Goats 2005 payments to claimants with less than 10 quota rights, penalty for missing animals was not applied to the national envelope ONE-OFF GBP 9 451,43 0,00 9 451,43 GB Sugar  Production refunds 2007 deficiency in substitution checks FLAT RATE 5,00 % EUR 19,13 0,00 19,13 GB Sugar  other than Export refunds (2007+) 2007 deficiency in substitution checks FLAT RATE 5,00 % EUR 26,49 0,00 26,49 GB Export refunds  Sugar and isoglucose 2007 deficiency in substitution checks FLAT RATE 5,00 % EUR  726,63 0,00  726,63 GB Export refunds  other 2007 deficiency in substitution checks FLAT RATE 5,00 % EUR  227,75 0,00  227,75 GB Export refunds  other 2008 deficiency in substitution checks FLAT RATE 5,00 % EUR 26,39 0,00 26,39 GB Sugar  Production refunds 2008 deficiency in substitution checks FLAT RATE 5,00 % EUR 0,86 0,00 0,86 GB Export refunds  Sugar and isoglucose 2008 deficiency in substitution checks FLAT RATE 5,00 % EUR  557,68 0,00  557,68 Total GB GBP 45 899,58 0,00 45 899,58 Total GB EUR 1 583,21 0,00 1 583,21 GR Export refunds  Sugar and isoglucose 2006 absence of production and storage control systems FLAT RATE 10,00 % EUR 1 800 082,70 0,00 1 800 082,70 GR Export refunds  Non-Annex I 2006 absence of production and storage control systems FLAT RATE 10,00 % EUR 12 890,85 0,00 12 890,85 GR Export refunds  Non-Annex I 2006 absence of production and storage control systems FLAT RATE 15,00 % EUR 66 216,34 0,00 66 216,34 GR Export refunds  Sugar and isoglucose 2006 absence of production and storage control systems FLAT RATE 15,00 % EUR 7 117 284,53 0,00 7 117 284,53 GR Export refunds  Sugar and isoglucose 2007 absence of production and storage control systems FLAT RATE 10,00 % EUR 2 522 082,75 0,00 2 522 082,75 GR Export refunds  Non-Annex I 2007 absence of production and storage control systems FLAT RATE 10,00 % EUR 57 587,78 0,00 57 587,78 GR Export refunds  Sugar and isoglucose 2008 absence of production and storage control systems FLAT RATE 10,00 % EUR  515,62 0,00  515,62 GR Export refunds  Non-Annex I 2008 absence of production and storage control systems FLAT RATE 10,00 % EUR 3 633,19 0,00 3 633,19 GR Other Direct Aid  Processed dried grape products (other measures) 2007 weaknesses with regards to minimum yield, delivery requirements, checks on processors, cross-checks ONE-OFF EUR 71 253 223,81 0,00 71 253 223,81 GR Other Direct Aid  Processed dried grape products (other measures) 2008 weaknesses with regards to minimum yield, delivery requirements, checks on processors, cross-checks ONE-OFF EUR  250 325,81 0,00  250 325,81 GR Other Direct Aid  Processed dried grape products (other measures) 2009 weaknesses with regards to minimum yield, delivery requirements, checks on processors, cross-checks ONE-OFF EUR 2 192,34 0,00 2 192,34 GR Fruit and Vegetables  Citrus Processing 2007 Insufficient number of administrative controls and non-application of sanctions FLAT RATE 5,00 % EUR  255 264,74 0,00  255 264,74 GR Fruit and Vegetables  Citrus Processing 2008 Insufficient number of administrative controls and non-application of sanctions FLAT RATE 5,00 % EUR  258 047,81 0,00  258 047,81 GR Wine plantation of vine without the (re-)plantation rights ONE-OFF EUR 21 336 120,00 0,00 21 336 120,00 Total GR EUR  104 935 468,27 0,00  104 935 468,27 IT Fruit and Vegetables  Citrus Processing 2006 weaknesses in the control system (administrative and accounting checks) FLAT RATE 5,00 % EUR 1 683 981,22 0,00 1 683 981,22 IT Fruit and Vegetables  Citrus Processing 2007 weaknesses in the control system (administrative and accounting checks) FLAT RATE 5,00 % EUR 1 100 328,66 0,00 1 100 328,66 IT Fruit and Vegetables  Tomato Processing 2006 insufficient check of tomato production yield FLAT RATE 2,00 % EUR 3 510 182,04 0,00 3 510 182,04 IT Fruit and Vegetables  Tomato Processing 2007 insufficient check of tomato production yield FLAT RATE 2,00 % EUR 2 679 963,75 0,00 2 679 963,75 IT Fruit and Vegetables  Tomato Processing 2008 insufficient check of tomato production yield FLAT RATE 2,00 % EUR 2 556 488,30 0,00 2 556 488,30 IT Olive Oil  Work programmes of operators' organisations 2007 payments made after the regulatory deadline ONE-OFF EUR  515 252,59 0,00  515 252,59 IT RD Guarantee Accompanying Measures (area related measures) 2005 Article 25 (1) of Regulation (EC) No 796/2004 not respected in case of the announcement of the on-the-spot checks in Calabria region FLAT RATE 2,00 % EUR  160 616,00 0,00  160 616,00 IT Rural Development EAGGF (2000-2006)  Area related measures 2006 Article 25 (1) of Regulation (EC) No 796/2004 not respected in case of the announcement of the on-the-spot checks in Calabria region FLAT RATE 2,00 % EUR 60 045,00 0,00 60 045,00 IT Rural Development EAGGF (2000-2006)  Area related measures 2006 late on-the-spot checks for agri-envi measures, Article 25 (1) of Regulation (EC) No 796/2004 not respected in case of the announcement of the on-the-spot checks in Pugia region FLAT RATE 2,00 % EUR  308 332,00 0,00  308 332,00 IT Rural Development EAGGF (2000-2006)  Area related measures 2006 late on-the-spot checks for agri-envi measures, Article 25 (1) of Regulation (EC) No 796/2004 not respected in case of the announcement of the on-the-spot checks in Pugia region FLAT RATE 5,00 % EUR 82 920,00 0,00 82 920,00 IT Rural Development EAGGF (2000-2006)  Area related measures 2007 late on-the-spot checks for agri-envi measures, Article 25 (1) of Regulation (EC) No 796/2004 not respected in case of the announcement of the on-the-spot checks in Pugia region FLAT RATE 2,00 % EUR 3 985,00 0,00 3 985,00 IT Wine plantation of vine without the (re-)plantation rights ONE-OFF EUR 98 881 120,00 0,00 98 881 120,00 Total IT EUR  111 543 214,56 0,00  111 543 214,56 NL Clearance of accounts 2007 wrongful transfer of the rights of one certificate leading to wrongful payment of export refunds ONE-OFF EUR 81 004,00 0,00 81 004,00 Total NL EUR 81 004,00 0,00 81 004,00 PL Cross Compliance 2006 some GAEC not defined and weaknesses in sanctioning system (claim year 2005) FLAT RATE 10,00 % PLN 9 462 163,58  298 039,22 9 164 124,36 PL Cross Compliance 2007 some GAEC not defined (claim year 2006) FLAT RATE 5,00 % EUR 3 231 141,53 76 634,50 3 154 507,03 PL Cross Compliance 2007 some GAEC not defined and weaknesses in sanctioning system (claim year 2005) FLAT RATE 10,00 % EUR 3 730,29  117,50 3 612,79 PL Cross Compliance 2008 some GAEC not defined (claim year 2006) FLAT RATE 5,00 % EUR 3 168,04 0,00 3 168,04 PL Cross Compliance 2008 some GAEC not defined (claim year 2007) FLAT RATE 5,00 % EUR 6 242 027,29 0,00 6 242 027,29 PL Cross Compliance 2008 some GAEC not defined and weaknesses in sanctioning system (claim year 2005) FLAT RATE 10,00 % EUR  602,58 0,00  602,58 PL Cross Compliance 2009 some GAEC not defined (claim year 2006) FLAT RATE 5,00 % EUR  585,38 0,00  585,38 PL Cross Compliance 2009 some GAEC not defined (claim year 2007) FLAT RATE 5,00 % EUR 7 875,92 0,00 7 875,92 Total PL PLN 9 462 163,58  298 039,22 9 164 124,36 Total PL EUR 9 482 794,95 76 752,00 9 406 042,95 PT Other Direct Aid  Bovines 2005 population excluded from on-the-spot checks FLAT RATE 5,00 % EUR 43 659,00 0,00 43 659,00 PT Other Direct Aid  Ewe and Goats 2007 amounts paid for less than 10 quota rights ONE-OFF EUR  831,83 0,00  831,83 PT Other Direct Aid  Bovines 2007 non-application of sanctions ONE-OFF EUR 24 450,00 0,00 24 450,00 PT Other Direct Aid  Bovines 2008 non-application of sanctions ONE-OFF EUR 41 350,00 0,00 41 350,00 Total PT EUR  110 290,83 0,00  110 290,83 SI Clearance of accounts 2008 non-recovered amounts for errors in the EAGF IACS population ONE-OFF EUR 8 014,42 0,00 8 014,42 Total SI EUR 8 014,42 0,00 8 014,42 6701 Total GBP 45 899,58 0,00 45 899,58 PLN 9 462 163,58  298 039,22 9 164 124,36 EUR  421 619 146,82 76 752,00  421 542 394,82 BUDGET ITEM: 6711 MS Measure Financial year Reason Type % Currency Amount Deductions Financial impact DE Clearance of accounts 2008 known errors in the EAFRD IACS population ONE-OFF EUR 4 599,05 0,00 4 599,05 DE Clearance of accounts 2008 known errors in the EAFRD non-IACS population ONE-OFF EUR 99 505,49 0,00 99 505,49 DE Clearance of accounts 2007 overpayments in the EAFRD ONE-OFF EUR 6 422,93 0,00 6 422,93 Total DE EUR  110 527,47 0,00  110 527,47 EE Rural Development EAFRD Axis 1 + 3  Investment orientated measures (2007-2013) 2008 control weaknesses FLAT RATE 5,00 % EUR  219 399,90 0,00  219 399,90 EE Rural Development EAFRD Axis 1 + 3  Investment orientated measures (2007-2013) 2009 control weaknesses FLAT RATE 5,00 % EUR  432 949,15 0,00  432 949,15 EE Rural Development EAFRD Axis 4 LEADER (2007-2013) 2009 control weaknesses FLAT RATE 5,00 % EUR 54 631,06 0,00 54 631,06 EE Rural Development EAFRD Axis 4 LEADER (2007-2013) 2010 control weaknesses FLAT RATE 5,00 % EUR 90 905,20 0,00 90 905,20 Total EE EUR  797 885,31 0,00  797 885,31 IT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 late on-the-spot checks for agri-envi measures, Article 25 (1) of Regulation (EC) No 796/2004 not respected in case of the announcement of the on-the-spot checks in Pugia region FLAT RATE 2,00 % EUR 46 958,00 0,00 46 958,00 Total IT EUR 46 958,00 0,00 46 958,00 PL Cross Compliance 2008 some GAEC not defined (claim year 2007) FLAT RATE 5,00 % EUR 1 577 692,31 0,00 1 577 692,31 PL Cross Compliance 2009 some GAEC not defined (claim year 2007) FLAT RATE 5,00 % EUR 2 873,42 0,00 2 873,42 Total PL EUR 1 580 565,73 0,00 1 580 565,73 PT Clearance of accounts 2008 most likely error ONE-OFF EUR  507 308,00 0,00  507 308,00 PT Clearance of accounts 2008 systematic error ONE-OFF EUR  897 367,00 0,00  897 367,00 PT Clearance of accounts 2008 systematic error - RURIS ONE-OFF EUR  590,00 0,00  590,00 Total PT EUR 1 405 265,00 0,00 1 405 265,00 SI Clearance of accounts  Financial Clearance 2008 known error found in the completeness test of Annex II and III A ONE-OFF EUR 6 010,62 0,00 6 010,62 Total SI EUR 6 010,62 0,00 6 010,62 6711 Total EUR 3 947 212,13 0,00 3 947 212,13 BUDGET ITEM: 05 07 01 07 MS Measure Financial year Reason Type % Currency Amount Deductions Financial impact RO Financial audit  Late payments and payment deadlines 2009 late payments ONE-OFF EUR 7 674 175,73 9 399 922,54 1 725 746,81 Total RO EUR 7 674 175,73 9 399 922,54 1 725 746,81 05 07 01 07 Total EUR 7 674 175,73 9 399 922,54 1 725 746,81